FILED
                               'UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
                                                                                       DEC f 7 2009
                                                                                 Clerk, U.S. District and
                                                                                   Bankruptcy Courts
John D. Blunt,                                 )
                                               )
                 Petitioner,                   )
                                               )
        v.                                     )      Civil Action No.    d9     ~;j80
                                               )
Paul H. Schultz,                               )
                                               )
                 Respondent.                   )


                                   MEMORANDUM OPINION

        This action, brought pro se, is before the Court on the petitioner's application for a writ of

habeas corpus, accompanied by an application to proceed in forma pauperis. The Court will

grant the application to proceed in forma pauperis and will dismiss the case for lack of

jurisdiction.

        Petitioner is a prisoner at the Federal Correctional Institution in Fairton, New Jersey,

serving 40 years to life for two counts of murder and related offenses. He challenges his

convictions following a jury trial in the Superior Court of the District of Columbia. See Pet. at 3.

Petitioner claims that he was denied effective assistance of counsel at trial and that he is

innocent.

        It is established that challenges to a Superior Court judgment of conviction must be

pursued in that court under D.C. Code § 23-110, see Blair-Bey v. Quick, 151 F.3d 1036, 1042-43

(D.C. Cir. 1998); Byrdv. Henderson, 119 F.3d 34,36-37 (D.C. Cir. 1997), and that absent a

showing of an inadequate or ineffective local remedy, "a District of Columbia prisoner has no

recourse to a federal judicial forum." Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986),




                                                                                                            3
cert. denied, 479 U.S. 993 (1986) (internal footnote omitted). Under District of Columbia law,

     [an] application for a writ of habeas corpus in behalf of a prisoner who is authorized to
     apply for relief by motion pursuant to this section shall not be entertained by ... any
     Federal ... court if it appears ... that the Superior Court has denied him relief, unless
     it also appears that the remedy by motion is inadequate or ineffective to test the
     legality of his detention.

D.C. Code §23-11 O(g). The Superior Court and the D.C. Court of Appeals have entertained

petitioner's collateral challenges to his conviction. See Pet. at 4,6-7. Petitioner's lack of success

in those courts, however, does not render his local remedy inadequate or ineffective, see Garris

v. Lindsay, 794 F.2d at 727; Charles v. Chandler, 180 F.3d 753, 756-58 (6th Cir. 1999) (citing

cases), and petitioner has provided no other basis for finding the local remedy inadequate. This

Court therefore lacks authority to entertain the petition.

accompanies this Memorandum Opinion.




Date: Decembe/1-, 2009




                                                  2